Case 3:20-cr-30132-RAL Document 48 Filed 09/21/21 Page 1 of 3 PageID #: 154




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             CENTRAL DIVISION



 UNITED STATES OF AMERICA,                              CR 20-30132


       Plaintiff,
                                                   PRELIMINARY ORDER
                                                      OF FORFEITURE


 ELISSA MAY SCHULTZ,

       Defendant.




      Upon motion of the Plaintiff for a preliminary order of forfeiture, the Court



      1.     As the result of the guilty plea to Count II of the Indictment for which

the United States seeks forfeiture pursuant to 18 U.S.C. S 924(d) and ,28,U.S.C.

S 246 UcL the Defendant shall forfeit to the United States the following property:

             a.     a Smith & Wesson,.308 rifle, bearing serial number U223940;

             b.     a Ruger,.22 magnum caliber rifle, bearing serial number 830-
                    09331;

             c.     a Marlin, .22 magnum caliber rifle, bearing serial number
                    RB21512A;

             d.     a Remington,.300 Rem. Ultra Mag. Caliber rifle, bearing serial
                    number G6609093; and

             e.     any and all ammunition, magazines, clips, cases, or
                    ammunition boxes seized from Stacy Hansen's residence,
                    vehicle, and business, at or near Highmore, South Dakota, on
                    August 17, 2020.

      2.     The Court has determined, based on the Defendant's Plea

Agreement and Factual Basis Statement, that she has an interest in the above
Case 3:20-cr-30132-RAL Document 48 Filed 09/21/21 Page 2 of 3 PageID #: 155




property, that the property is subject to forfeiture pursuant to 18 U.S.C. S 924(d)
and 9.8 u s e. S 2461 fcK and that the United States has established the requisite

nexus between such property and such offenses, and that the above property is

property that was used or intended to be used to commit the offense described
in the Indictment to which the Defendant has pled guilty.

      NOW THEREFORE, IT IS HEREBY ORDERED

      1.    Upon the entry of this order, the United States is authorized to seize

the above property for forfeiture, whether held by the Defendant or by a third
party, and to conduct any discovery proper in identifying, locating or disposing
of the property subject to forfeiture, in accordance with Fed. R. Grim. P.



      2.    Upon the entry of this order, and pursuant to Rule 32.2(b)(6) of the

Federal Rules of Criminal Procedure and Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty and Maritime Cases, the United States shall post to

www.forfeiture.gov, for a period of thirty consecutive days, notice of this order,

notice of the United States' intent to dispose of the property according to law,

and notice that any other person, other than the Defendant, having or claiming

a legal interest in any of the above-listed forfeited property must file a petition

with this court within thirty days of the final publication of notice, or receipt of

actual notice whichever is earlier.

      3.     Further, the notice shall state that the petition shall be for a hearing

to adjudicate the validity of the Petitioner's alleged interest in the property, shall

be signed by the Petitioner under penalty of perjury, and shall set forth the
Case 3:20-cr-30132-RAL Document 48 Filed 09/21/21 Page 3 of 3 PageID #: 156




nature and extent of the Petitioner's right, title or interest in the forfeited

property, and any additional facts supporting the Petitioner's claim, and the

relief sought.

      4.       The United States may also, to the extent practicable, provide direct

Avritten notice to any person known to have alleged an interest in the property

that is identified, above, as a substitute for published notice as to those persons

so notified.


               Pursuant to,                         i, if no third party files a timely

petition, this preliminary order becomes the final order of forfeiture.

      Date:                   Sil. iOSil


                                           BY THE COURT:




                                           ROBERTO A. LANGE
                                           CHIEF JUDGE
